DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 6 and 15, the claims require the ascending step contact region and the descending step contact region to be arranged in a second direction orthogonal to the first direction in lines 3-5. However, this conflicts with the requirement of claims 1 and 10, from which claims 6 and 15 depend, respectively, that the ascending step contact region and the descending step contact region are arranged in the first direction away from the memory cell region. Therefore the orientation of the ascending and descending step contact regions is not clear in claims 6 and 15.
	Claims 7 and 8 are indefinite due to their dependence on indefinite claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2016/0111361).
In reference to claim 1, Oh et al. (US 2016/0111361), hereafter “Oh,” discloses a semiconductor memory device comprising a memory cell array region and a contact region, wherein
the semiconductor memory device further comprises conductive layers stacked at intervals and extending from the memory cell array region to the contact region, paragraphs 34, 35, and 50,
The contact region includes a staircase contact region and a staircase connection region, 
The staircase contact region includes a descending step contact region with steps descending in a first direction away from the memory cell array region and an ascending step contact region with steps ascending in the first direction away from the memory cell array region, Figure 4A, and the descending step contact region and the ascending step contact region include terrace faces provided with respective contacts connected thereto, Figure 5 and paragraphs 45 and 47, and 
The staircase connection region includes conductive layers formed of layers same as conductive layers connected to the contacts of the ascending step contact region, paragraphs 34 and 35.

In reference to claim 4, Oh discloses each step of the descending step contact region and the ascending step contact region is composed of a unit layer including a set of one conductive layer and once insulating layer, 124 and 114, 123 and 113, 122 and 112 etc. in Figure 11.
In reference to claim 10, Oh discloses a semiconductor memory device comprising a memory cell array region including first to fourth conductive layers, 121-124 in Figure 6, and a contact part including the first to fourth conductive layers 121-124, wherein
The contact part includes a descending step group including the first and second conductive layers, an ascending step group including the third and fourth conductive layers, and a connection part including the third and fourth conductive layers, paragraphs 34, 35, and 50,
The descending step group is formed of steps descending in a first direction away from the memory cell array region,
The ascending step group is formed of steps ascending in the first direction away from the memory cell array region,
The descending step group and the ascending step group include terrace faces provided with respective contacts connected thereto, Figure 5 and paragraphs 45 and 47,
The second conductive layer is arranged above the first conductive layer,
The third conductive layer is arranged above the second conductive layer,

The third conductive layer of the ascending step group is connected to the third conductive layer of the connection part, and
The fourth conductive layer of the ascending step group is connected to the fourth conductive layer of the connection part, paragraphs 34 and 35.
In reference to claim 12, Oh discloses step group pairs are arranged in the first direction away from the memory cell array region, each of the step group pairs being formed of the descending step group and the ascending step group, the ascending step group being arranged adjacent to the descending step group and on a side away from the memory cell array region in the first direction with respect to the descending step group, Figure 4.
In reference to claim 13, Oh discloses each step of the descending step contact region and the ascending step contact region is composed of a unit layer including a set of one conductive layer and once insulating layer, 124 and 114, 123 and 113, 122 and 112 etc. in Figure 11.
In reference to claim 16, Oh discloses each step of the descending step contact region and the ascending step contact region is composed of an N-number of unit layers, each of the unit layers including a set of one conductive layer and once insulating layer, 124 and 114, 123 and 113, 122 and 112 etc. in Figure 11.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0033117).
In reference to claim 18, Lee (US 2017/0033117), hereafter “Lee ‘17,” discloses a manufacturing method of a semiconductor memory device comprising 

forming a descending step group including an “a”-number of steps (“a” is an integer of 1 or more and “n” or less) descending in a first direction away from a memory cell array formation region, and an ascending step group including an “a”-number of steps ascending in the first direction, in a first region, PP in Figure 4B, by processing the unit layers from an upper most layer to an “n”-th layer (“n” is an integer of 2 or more), and
processing the stacked body in a second region, DP, which is adjacent to the first region in a direction intersecting with the first direction and a stacking direction of the unit layers, such that the first region is lower than the second region by a height of an “n”-number of layers of the unit layers, h2 in Figure 4B and paragraphs 63 and 64.
In reference to claim 19, Lee ’17 discloses, in forming the descending step group and ascending step group, descending step groups and ascending step groups are formed in the stacked body such that the descending step groups and the ascending step groups are alternately arranged one by one in the first direction, and
in the processing the stacked body, the stacked body is processed such that positions of uppermost steps of the descending step groups or the ascending step groups become sequentially lower by a height, h2, of an “n”-number of layers of the unit layers, in the first direction away from the memory cell array formation region, as each compared with another one of the ascending step groups or the descending step groups arranged adjacent thereto on a side closer to the memory cell array formation region, paragraph 61 and Figures 4B and 5.
In reference to claim 20, Lee ‘17 discloses each step of the descending step group and the ascending step group is composed of one layer of the unit layers, h1 in Figure 5.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0227434).
In reference to claim 1, Lee et al. (US 2020/0227434), hereafter “Lee,” discloses a semiconductor memory device comprising a memory cell array region and a contact region, wherein
the semiconductor memory device further comprises conductive layers stacked at intervals and extending from the memory cell array region to the contact region, paragraph 37,
the contact region includes a staircase contact region and a staircase connection region, 
the staircase contact region includes a descending step contact region with steps descending in a first direction away from the memory cell array region and an ascending step contact region with steps ascending in the first direction away from the memory cell array region, Figure 2, and the descending step contact region and the ascending step contact region include terrace faces provided with respective contacts connected thereto, UCP, DCP in Figure 4A and paragraph 55, and 
the staircase connection region includes conductive layers formed of layers same as conductive layers connected to the contacts of the ascending step contact region, paragraph 36.

In reference to claim 5, Lee discloses at a position in the staircase connection region corresponding to the ascending step contact region, another ascending step group having a shape same as that of the ascending step contact region is formed on the unit layers higher than the ascending step contact region by a height corresponding to a number of steps of the ascending step contact region, Figure 2.
In reference to claim 10, Oh discloses a semiconductor memory device comprising a memory cell array region CAR including first to fourth conductive layers, EL in Figure 2, and a contact part CNR including the first to fourth conductive layers, wherein
the contact part includes a descending step group including the first and second conductive layers, an ascending step group including the third and fourth conductive layers, and a connection part including the third and fourth conductive layers, paragraph 37,
the descending step group is formed of steps descending in a first direction away from the memory cell array region,
the ascending step group is formed of steps ascending in the first direction away from the memory cell array region,
the descending step group and the ascending step group include terrace faces provided with respective contacts connected thereto, UCP, DCP in Figure 4A and paragraph 55,
the second conductive layer is arranged above the first conductive layer,
the third conductive layer is arranged above the second conductive layer,
the fourth conductive layer is arranged above the third conductive layer,

the fourth conductive layer of the ascending step group is connected to the fourth conductive layer of the connection part, paragraph 36.
In reference to claim 13, Oh discloses each step of the descending step contact region and the ascending step contact region is composed of a unit layer including a set of one conductive layer and once insulating layer, Figure 4A and paragraph 46.
In reference to claim 14, Lee discloses at a position in the staircase connection region corresponding to the ascending step contact region, another ascending step group having a shape same as that of the ascending step group is formed on the unit layers higher than the ascending step group by a height corresponding to a number of steps of the ascending step group, Figure 2.
In reference to claim 16, Oh discloses each step of the descending step contact region and the ascending step contact region is composed of an N-number of unit layers, each of the unit layers including a set of one conductive layer and once insulating layer, Figure 4A and paragraph 46
In reference to claim 18, Lee discloses a manufacturing method of a semiconductor memory device comprising 
forming a stacked body by stacking unit layers each formed of a set of a first layer and a second layer, paragraph 37,
forming a descending step group including an “a”-number of steps (“a” is an integer of 1 or more and “n” or less) descending in a first direction away from a memory cell array formation region, and an ascending step group including an “a”-number of steps ascending in the first 
processing the stacked body in a second region, PR2 which is adjacent to the first region in a direction intersecting with the first direction and a stacking direction of the unit layers, such that the first region is lower than the second region by a height of an “n”-number of layers of the unit layers, paragraph 46.
In reference to claim 20, Lee discloses each step of the descending step group and the ascending step group is composed of one layer of the unit layers, paragraph 46.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0111361).
In reference to claims 9 and 17, Oh is silent regarding the memory cell array region including 
a pillar portion extending in a stacking direction through the conductive layers stacked,
a channel layer provided on a lateral side of the pillar portion, and
a multi-layer film provided on the channel layer.
The examiner takes OFFICIAL NOTICE that it is well known in the art of three-dimensional semiconductor memory for the memory cell array region to include a pillar portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the memory cell array region to include a pillar portion extending in a stacking direction through the conductive layers stacked, a channel layer provided on a lateral side of the pillar portion, and a multi-layer film provided on the channel layer. One would have been motivated to do so in order to form charge trapping semiconductor memory cells.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0227434).
In reference to claims 9 and 17, Lee is silent regarding the memory cell array region including 
a pillar portion extending in a stacking direction through the conductive layers stacked,
a channel layer provided on a lateral side of the pillar portion, and
a multi-layer film provided on the channel layer.
The examiner takes OFFICIAL NOTICE that it is well known in the art of three-dimensional semiconductor memory for the memory cell array region to include a pillar portion extending in a stacking direction through the conductive layers stacked, a channel layer provided on a lateral side of the pillar portion, and a multi-layer film provided on the channel layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the memory cell array region to include a pillar portion extending in a stacking direction through the conductive layers stacked, a channel layer provided on a lateral .

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 11 would be allowable because the prior art of record fails to teach or fairly suggest the device comprising a flat portion of a lowermost step of the descending step contact region is formed of an insulating layer of an uppermost step of the ascending step contact region; in combination with the other recited limitations in the respective base claims.

Claims 6-8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 15 would be allowable because the prior art of record fails to teach or fairly suggest the device comprising the stair case connection region being arranged between the ascending step contact region and the descending step contact region adjacent to each other in the second direction; in combination with the other recited limitations in the respective claims and their base claims.
Claims 7 and 8 depend on claim 6 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897